Dismissed and Memorandum Opinion filed July 23, 2013.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-13-00346-CV

                         JONI BURT-KNAPP, Appellant
                                          V.

    FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-CCV-049949

               MEMORANDUM                          OPINION
      According to information provided to this court, this appeal is from a final
judgment signed March 26, 2013. No clerk’s record has been filed. The clerk
responsible for preparing the record in this appeal informed the court that the trial
court sustained a contest to appellant’s affidavit of indigence, and appellant did not
make arrangements to pay for the record. Appellant also has not paid the appellate
filing fee. See Tex. R. App. 5.
      On June 24, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record or filed any other response to this
court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                         2